Citation Nr: 1015704	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  07-39 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for a skin disorder to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 
1966.  He served in Vietnam from July 11, 1965 to November 
30, 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In March 2010, the Veteran testified 
before the undersigned at a Travel Board hearing.  

The issue of service connection for a skin disorder to 
include as due to herbicide exposure, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD 
is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred in active wartime service.  38 U.S.C.A.  
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Further, VA 
regulation provides that, with chronic disease shown as such 
in service (or within an applicable presumptive period under 
section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the Veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
In determining whether the Veteran participated in combat, 
the veteran's oral and written testimony will be weighed 
together with the other evidence of record.  Cohen.

If VA determines the Veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the Veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, a veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressor.  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
Veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality." VAOPGCPREC 12-99.  The General Counsel 
also indicated that the determination of whether a Veteran 
engaged in combat with the enemy necessarily must be made on 
a case-by-case basis, and that absence from a Veteran's 
service records of any ordinary indicators of combat service 
may, in appropriate cases, support a reasonable inference 
that the Veteran did not engage in combat; such absence may 
properly be considered "negative evidence" even though it 
does not affirmatively show that the Veteran did not engage 
in combat.  Id.

In this case, the record does not show that the Veteran had 
combat service; as such, his claimed stressors must be 
corroborated.  

VA medical evidence dated after the Veteran was discharged 
from service satisfies the first and second elements of a 
PTSD claim under the criteria of 38 C.F.R. § 3.304(f), 
because it shows that the Veteran has been diagnosed on 
multiple occasions as having PTSD as a result of stressful 
incidents he reportedly experienced during service.  Having 
submitted a diagnosis of PTSD and medical evidence linking 
PTSD to claimed in-service stressors, the Board must now 
determine whether the record contains credible supporting 
evidence that any of the claimed in-service stressors 
occurred.

The Veteran contends that he developed PTSD as a result of 
stressors experienced during active wartime service.  These 
stressors consist primarily of two experiences.  In written 
correspondence and at his personal hearing, the Veteran 
indicated that he was scheduled to board a plane from Da Nang 
to Hong Kong for a week of "R and R" with many friends.  At 
the last minute, the Veteran explained that he decided not to 
go and was removed from the list of passengers from that 
flight.  The plane, the KC-130F Hercules, crashed on August 
24, 1965 at Hong Kong's Kai Tak airport.  The RO verified 
this event and indicated that there were 58-59 casualties.  
The Veteran initially provided information about one 
purported casualty, a "Captain Chase;" however, the RO was 
only able to verify that a "Terry Chase" who was not a 
Captain and a "Captain Richard Wallace" had been aboard the 
plane.  The RO attempted to verify if the Veteran was on the 
plane's original passenger list, but a response from the 
appropriate source was not forthcoming.  The Veteran has 
further submitted copies of photographs of three friends that 
were killed in the plane crash.  He was able to recall the 
names of two of those persons.  

With regard to his other stressor, the Veteran indicated that 
a Catholic orphanage in Da Nang was mortared.  He related 
that he had visited this orphanage with other service members 
beforehand.  Then, after the attack, they provided support 
and he saw the remains of some of the children who were 
killed.  

The Veteran has submitted corroborating information for his 
claimed stressors.  A service buddy, W.B.M., indicated that 
while he was not in Vietnam when either of these events 
occurred, he heard gunfire, mortar fire, and artillery fire 
when he was stationed in Vietnam.  An electronic mail 
correspondence from "Sister Susan" reported that the name 
of the orphanage was "Sacred Heart" and that the Sisters of 
St. Paul de Chartres ran the orphanage and cared for many 
children.  She related that she knew that the orphanage had 
been under attack many times, but was not personally located 
at that orphanage.  She related that the orphanage was 
situated not far from the airfield.  

Also, in support of his claim, the Veteran has submitted 
additional lay evidence.  His wife indicated that she has 
observed various nervous behavior symptoms of the Veteran and 
stated that he does not enjoy talking about his experiences 
in Vietnam.  

As noted, in Doran, the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."  In the three previously noted cases, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL 
M21-1 (MANUAL 21-1), which has now been revised as to 
"Evidence of Stressors in Service" to read, in part, ... 
"[C]orroborating evidence of a stressor is not restricted to 
service records, but may be obtained from other sources."  
Since the MANUAL 21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for 
"credible supporting evidence means that the appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

In sum, the RO officially verified that the plane crash 
occurred and that there were many casualties.  The Veteran 
has presented lay evidence that he knew some of the 
casualties and that he almost went on the flight.  The Board 
finds that the Veteran is credible in his statements.  The 
plane crash occurred, he was stationed in the vicinity, and 
his statements contain believable and convincing details.  
Further, the incident regarding the orphanage being attacked 
is generally confirmed by the lay evidence from "Sister 
Susan" which the Board finds to be apparently impartial and 
credible.  The Veteran has remained consistent in his 
assertions and the Board finds that he is a reliable 
historian in his recollections.  The Veteran can attest to 
factual matters of which he had first-hand knowledge.  See 
generally Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  

The sufficiency of a stressors is a medical determination.  
The VA medical records have diagnosed PTSD based on the 
claimed stressors; thus the examiners were competent to state 
that these stressors are underlying bases for the diagnosis.  
See Cohen.

The Board notes that it has not been definitely established 
that the Veteran was scheduled to be on the fatal plane 
flight nor did he see the orphanage being mortared.  However, 
there is generally corroborating evidence that the Veteran 
knew individuals who died in the place crash and was exposed 
to the after effects of an orphanage that came under mortar 
attack.  The corroboration of every detail of a claimed 
stressor is not required; credible independent evidence that 
the incident occurred is sufficient.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In this case, the Board 
affords the Veteran the benefit of the doubt and finds that 
service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


REMAND

Unfortunately, a remand is required in this case with regard 
to the issue of service connection for a skin disorder.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that the Veteran is 
afforded every possible consideration.

The Veteran claims that he has had skin disorders since 
service.  He described having itchy rashes for which he used 
over-the-counter medication as well as prescription 
medication.  In support of his claim, his wife and sister 
submitted statements essentially indicating that the Veteran 
initially developed rashes after he returned from Vietnam and 
has had skin problems ever since that time.  VA records 
reflect diagnoses of skin disorders since November 2001.  In 
February 2009, the Veteran was afforded a VA Agent Orange 
examination.  At that time, he reported that he had 
experienced skin rashes since his service in Vietnam.  The 
current diagnoses were lichen sclerosis and eczema.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  

In this case, there are post-service diagnoses of skin 
disorders, the Veteran has provided lay evidence regarding 
inservice symptoms of skin disorders, and his mother and 
sister have provided lay evidence of post-service continuity 
of symptoms of skin disorders.  Since the Veteran is not 
competent to provide evidence as to more complex medical 
questions, he should be afforded a VA examination to make an 
assessment as to whether there is an etiological relationship 
between current skin disorders and service.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  Schedule the Veteran for a VA skin 
examination to determine the nature and 
etiology of any current skin disability.  
Any indicated tests should be 
accomplished.  The examiner should review 
the claims folder prior to examination.  
The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current skin 
disorder, including lichen sclerosis and 
eczema, had its clinical onset during 
service or is related to any in-service 
disease, event, or injury, to include 
presumed herbicide exposure.  The 
examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

2.  The AMC should review the medical opinion 
obtained above to ensure that the remand 
directives have been accomplished.  If all 
questions posed are not answered or 
sufficiently answered, AMC should return the 
case to the examiner for completion of the 
inquiry.  

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


